DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 1/20/2019 has been accepted by Examiner. 
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – DeBates et al. (US-20200117264-A1), Qiu (US-20200043440-A1), Fujisawa (US-20020107054-A1), who disclose different wearable systems of interest.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1,
A wearable electronic device, comprising: 
computing a completion temperature of the wearable electronic device based on the remaining time for completing the transfer of the data, the current rate of temperature change, and the current temperature of the wearable electronic device; and performing 

Method claim 14 and CRM claim 19 recite substantively similar subject matter like claim 1, and thus allowable for same/similar reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661